SENTENCIA
Juzgamos un “tipo de conducta antisocial [que] mina la fe del Pueblo en el Gobierno y sus efectos nocivos permean los intersticios de la madeja social, resquebrajando el deli-cado equilibrio que debe existir entre los intereses del in-dividuo y los mecanismos de coexistencia y convivencia comunitaria”. Pueblo v. Márquez y Bermúdez, 122 D.P.R. 93, 94 (1988).
h-H
Ramón L. Rosado Figueroa —empleado de la Oficina Regional de Bayamón de la Administración de Reglamen-tos y Permisos (en adelante A.R.Pe.)— fue denunciado junto con Raúl Elias Rodríguez de soborno agravado. Art. *915210 del Código Penal, 33 L.P.R.A. sec. 4361. Fue asistido por el Ledo. Víctor M. Casal. Luego del trámite de la vista preliminar e incluso una en alzada, dicha denuncia fue re-ducida a soborno simple. Art. 209 del Código Penal, 33 L.P.R.A. see. 4360.
Después de unas mociones e incidentes sobre el descu-brimiento de prueba y una solicitud de supresión de testi-monio, Rosado Figueroa solicitó un juicio por separado. Oportunamente el Tribunal Superior, Sala de Bayamón (Hon. Ahmed Arroyo Pérez, Juez) accedió. Transfirió el jui-cio en su fondo para el 16 de junio de 1992, y aclaró que en ese “día dispondr[í]a sobre el caso que qued[aría] y que Sala se va a trasladar y comenzar a ver uno de los dos casos ese día”. Minuta de 1ro de junio de 1992; A.O., pág. 12.
El 16 de junio comparecieron a la Sala del Juez Arroyo Pérez ambos acusados. Rosado Figueroa asistido de los Ledos. Víctor Casal y Reinaldo Arroyo Rivera; Elias Rodrí-guez, asistido del Ledo. Francisco Valcárcel Mulero, y por el Ministerio Fiscal comparecieron la Leda. Mayra E. Ló-pez Mulero y el Ledo. Wilfredo Morales. El acusado Rosado Figueroa renunció válida y concientemente al Jurado, ante lo cual el Juez Arroyo Pérez —conforme con lo anunciado en el señalamiento anterior— trasladó su caso a la Sala presidida por el Hon. Juez Hiram Torres Rigual. Cumplida esa orden, una vez ante el Juez Torres Rigual, el Ministerio Fiscal planteó que la intervención del licenciado Arroyo como coabogado de Rosado Figueroa generaba serios con-flictos de intereses por ser un fiscal delegado de la Oficina del Fiscal Independiente. Argumentada la cuestión, el tribunal lo relevó. (1) Suspendió y transfirió la vista para el *916día siguiente a las 2:00 p.m., y así dar oportunidad al licen-ciado Casal de acudir ante este Foro para una petición de certiorari. Los testigos fueron juramentados y citados bajo apercibimiento.
Al otro día comenzó el juicio con la presentación de va-rios testigos y de la prueba documental.(2) Concluido el desfile de la prueba, el tribunal emitió un fallo de culpabi-lidad, dictamen que, en reconsideración, reiteró.
Después de otros trámites, incluso la renuncia del licen-*917ciado Casal y la admisión del Ledo. Nicolás Torres Marrero como nuevo abogado de Rosado Figueroa, dicho tribunal lo condenó a seis (6) años de reclusión penitenciaria. Por no autorizarlo la ley, denegó la suspensión de la sentencia. No conforme, apeló.
Analizar y juzgar los méritos de su alegato ha sido difícil. No se enumeran ni discuten, en específico, los seña-lamientos de error, sino más bien se engloban y se mezclan con varios planteamientos cortos, cuya argumentación ex-cede escasamente un total de dos (2) páginas de tamaño legal. Ante esta situación, adoptamos la técnica expositiva usada por el Procurador General de “identificarlos de la lectura del apartado dedicado a la argumentación de errores”. Informe, pág. 2. .
1. Cometió error el tribunal al declarar culpable al aquí acu-sado del delito de soborno en ausencia de prueba de que tuvo una participación activa y directa en los hechos que culminaron en la acusación.” Informe, pág. 2.
El argumento del apelante Rosado Figueroa parte de la premisa errónea de que el delito de soborno sólo existe si medió de su parte y tuvo una participación activa y directa en los hechos. Decimos errónea, pues bajo el Art. 209 del Código Penal, supra, que tipifica ese delito,(3) en interac-ción con la amplitud del Art. 35 del Código Penal, 33 L.P.R.A. see. 3172, que define a los autores, se consideran *918como tales los instigadores, colaboradores y cómplices, en-tre otros.
Así aclarado, basta remitirnos a la prueba no contradi-cha por voz del agente Hernández Marrero, relativa al so-borno:
Manifestó que mientra[s] conversaba con Piquín (Sr. Francisco Salgado) llegó el Sr. Rosado, que era un hombre alto y de barba blanca. Fue entonces que Raúl Elias presentó a dicho señor como Rosado. Este se sentó a su lado y participa de la evalua-ción que Piquín hacía del plano y croqui[s] que le fuera entregado. Añadió que en ese momento le dice a Rosado, que Raúl le había dicho que llevara un dinero para entregárselo; y que lo tenía encima. Rosado le dijo que no le diera el dinero allí porque los estaban velando y aquel sitio estaba caliente. Raúl interrumpe la conversación y propone que le dé el dinero a él y que luego él se lo entregaría a Rosado. Rosado reacciona con-forme con la idea y le manifiesta que Raúl es de su confianza, que le diera el dinero a él, que luego Raúl se lo entregaría. (En-fasis suplido.) E.N.P. enmendada, pág. 5.
2. “Al eliminar el tribunal al Ledo. Reynaldo Arroyo como abo-gado principal del apelante, el Tribunal [cojnculcó su derecho a una defensa efectiva, adecuada y razonable, pues dicho letrado era quien mejor conocía los hechos del caso y el que estaba preparado para su defensa.” (Escolio omitido.) Informe, pág. 2.
El señalamiento carece de méritos. Hemos transcrito, en el esc. 1, la resolución que contiene los fundamentos válidos para esa decisión judicial. Los hechos se consuma-ron el 14 de junio de 1991. Desde ese mismo mes y primer momento, el licenciado Casal compareció y lo asistió como abogado de récord. La acusación se presentó el 29 de fe-brero de 1992, pero no fue hasta el 12 de mayo de 1992 que el Ledo. Reinaldo Arroyo anunció que iba a unirse a la de-fensa mediante una moción. La resolución del Juez Torres Rigual, en la cual lo relevó, fue el 16 de junio de 1992. A esa fecha, el licenciado Casal lo había representado de manera satisfactoria y había planteado con diligencia varias cues-tiones sobre el descubrimiento de prueba, la supresión de testimonio, etc.
*919Los autos y la prueba descartan toda contención posible de que Rosado Figueroa no estuvo representado adecuada-mente en el proceso. No hay la más mínima scintilla de prueba en la cual se pueda apoyar que el licenciado Casal lo representó pobre o deficientemente; menos, que su de-fensa fuera perjudicial. Pueblo v. Morales Suárez, 117 D.P.R. 497 (1986); Pueblo v. Marrero Laffose, 95 D.P.R. 186 (1967); Pueblo v. Del Valle, 91 D.P.R. 174 (1964); Pueblo v. Torres, 81 D.P.R. 678 (1960).
3. “Erró el Tribunal de instancia al encontrar culpable al acu-sado-apelante sin que hubiese el Estado establecido que se so-metiera a la Oficina de Arpe en Bayamón planos y otros docu-mentos que son indispensables en las solicitudes corrientes de permiso para construcción. Tampoco hubo evidencia de que el acusado hiciera gestión legal alguna ante ARPE, o que dicha agencia tuviera que intervenir con planos y proyectos relacio-nados con el presente caso.” Informe, pág. 2.
No tiene razón. Correctamente —según resolvimos en Pueblo v. Bigio Pastrana, 116 D.P.R. 748 (1985)— el Pro-curador General nos expone que el delito de soborno del Art. 209 del Código Penal, antes transcrito, equivale “al delito de cohecho en los derechos positivos Español y Argentino”. Informe, pág. 7. Al decir de Eugenio Cuello Ca-lón {Derecho Penal, Vol. I, pág. 442), según citado como autoridad por la doctora Dora Nevares-Muñiz en el Código Penal de Puerto Rico: revisado y comentado, Hato Rey, Ed. Inst. Desarrollo del Derecho, 1993, pág. 335:
El delito se configura tan pronto la persona o funcionario público acepta la proposición objeto del soborno, o cuando soli-cita el beneficio por sí o por medio de una tercera persona a cambio de llevar a cabo un acto regular de su cargo o función. No es necesario que el acto delictivo objeto del soborno se lleve a cabo.
No era, pues, necesario probar que Rosado Figueroa ha-bía hecho gestiones legales ante A.R.Pe., agencia que está encargada por ley para aprobar planos y proyectos de construcción.
*9204. “[E]l Tribunal de instancia cometió error de derecho al ad-mitir una confesión que hiciera el co-acusado [sic] Raúl Elias y que fuera le[í]do totalmente por el magistrado en el comienzo del proceso, aunque luego la rechazó por vía de una reconside-ración planteada por la defensa.” Informe, pág. 2.
Tampoco tiene razón. Aunque inicialmente el ilustrado tribunal sentenciador admitió la declaración jurada del coautor Elias Rodríguez, en reconsideración la rechazó. Ello no tiene el alcance que pretende atribuírsele.
Primero, según expuesto, el caso se presentó ante Tribunal de Derecho; no estamos ante la situación en que una declaración de ese tipo pueda configurar influencia inde-bida a un Jurado. A diferencia, el juez aquí es un técnico del derecho —Pueblo v. De Jesús Rivera, 113 D.P.R. 817, 826 (1983)— de vasta experiencia y ecuanimidad. Y se-gundo, la declaración, aunque más extensa y detallada, esencialmente reproduce la teoría que el Fiscal probó. En este sentido, repetimos, si bien es más específica y entra en otros extremos, su sustrato es el mismo.
5. “Erró el Tribunal de instancia al descartar el testimonio del testigo Francisco Salgado Aguedo en el sentido de que él había tratado con el co-acusado Raúl Elias y con el agente Erick Hernández. Y que el dinero en poder del agente era para ser entregado únicamente al testigo, ya que él era la persona que había pedido dinero por sus servicios en la preparación de pla-nos, el logro de la firma de un ingeniero y la aprobación de la descrita agencia del gobierno.” Informe, pág. 2.
Otra vez la premisa fáctica es errónea. Todo lo contrario, el testigo Francisco Salgado “declaró que mientras se en-contraba en la mesa y en su presencia, Manolo le preguntó a Rosado: ¿Y lo tuyo?’; y que Rosado le contestó: ‘no... lo mío dáselo a Pote’ ”. E.N.P. enmendada, pág. 9. Evidente-mente el testimonio de Salgado, junto a los demás testigos, no exime de responsabilidad penal al apelante Rosado Figueroa.
6.“[EJrró el Tribunal de instancia al aceptar la declaración del agente Erick Hernández como base para la convicción, ha-*921hiendo sido dicho testimonio impugnado por el propio testigo del Ministerio Público Agente Fax.” Informe, pág. 3.
La lectura de los testimonios de estos dos (2) testigos (E.N.P. enmendada, págs. 2-7 y 10-11), no revela la con-tradicción alegada. Distinto a su contención, ambos testi-gos lo situaron en el mismo lugar, hora y ante las mismas personas.
7. “Erró el Tribunal cuando declaró sin lugar la moción de la defensa interesando la reconsideración del fallo, a pesar de que el Ministerio Público ni replicó ni se opuso a dicha moción.” Informe, pág. 3.
Coincidimos con el Procurador General de que el “seña-lamiento es a todas luces inmeritorio. El Ministerio Pú-blico no viene obligado a replicar ni formular oposición a una moción de reconsideración de la defensa”. Informe, pág. 11.
8. “[E]rró en perjuicio de los derechos del apelante el Tribunal de instancia cuando denegó otra moción de reconsideración pre-sentada por el apelante al amparo de las normas de equidad.” Informe, pág. 3.
Sabido es que sólo cuando no exista una ley aplicable al caso, podemos en justicia invocar y resolver conforme con la equidad. Noriega v. Gobernador, 122 D.P.R. 650, 680 (1988); Collazo Cartagena v. Hernández Colón, 103 D.P.R. 870, 874 (1975). (4)
Aquí, el llamamiento en equidad del apelante Rosado Figueroa, en lo esencial, está apoyado en que se le aceptó al coacusado Elias Rodríguez una alegación de culpabili-dad por un delito menor y, subsiguientemente, cualificó y recibió una sentencia suspendida. Cuestiona con vehemen-cia “esa justicia”; se queja de que ande libre, habiendo sido aquél el autor y principal instigador del soborno.
*922No nos convence. Primero, quien reclame equidad, ha de tener las manos limpias. Segundo, el apelante Rosado Figueroa olvida que, distinto a Elias Rodríguez, negó los hechos. Como resultado, el Estado tuvo que poner en mo-vimiento toda la costosa y sobrecargada maquinaria judicial. Y tercero, fue él como empleado público, no Elias Rodríguez, la persona quien traicionó la confianza pública depositada por la ciudadanía. Sin él no hubiese sido posible el soborno; delito que viola “el orden moral y los valores fundamentales de la administración pública puertorriqueña”. Pueblo v. Bigio Pastrana, supra, pág. 755.
9. “[E]rró el Tribunal de instancia al dirigir el juicio en el pre-sente caso un juez incapacitado para serlo, ya que, según la información que el apelante considera cierta, el magistrado que presidió su caso tenía más de setenta años cuando lo hizo, lo cual lo descalificaba constitucionalmente para entender en el caso.” Informe, pág. 4.
Recientemente, en Pueblo v. Ramos Santos, 138 D.P.R. 810 (1995), al aplicar la doctrina de funcionario de facto, resolvimos contra igual planteamiento. Nada más hemos de añadir.

Se confirma la sentencia apelada.

Lo pronunció, manda el Tribunal y certifica el señor Se-cretario General. El Juez Asociado Señor Negrón García disintió por los mismos fundamentos expuestos en su disenso en Pueblo v. Ramos Santos, supra. El Juez Asociado Señor Rebollo López emitió una opinión disidente. El Juez Asociado Señor Hernández Denton disintió sin una opinión escrita.
(.Fdo.) Francisco R. Agrait Liado

Secretario General


 Esta Resolución, con la cual coincidimos, dispone:
“El Ministerio Público ha planteado ante nos la posible existencia de un serio conflicto de intereses al comparecer el Lie. Reinaldo Arroyo como abogado del acu-sado en este caso, siendo a su vez uno de los fiscales delegados de la Oficina del Fiscal Especial Independiente. Concurrimos con la posición del Ministerio Público.
*916“Se trata en este caso de un delito de soborno imputado a un empleado público consistente en haber solicitado y recibido dinero para llevar a cabo determinados actos relacionados con su cargo.
“La preocupación primordial del Legislador al crear el cargo del Fiscal Especial Independiente es la de restaurar la confianza del público en su gobierno y en sus servidores públicos, penalizando cualquier conducta delictiva e indebida por un fun-cionario gubernamental.
“El Lie. Reinaldo Arroyo en sus funciones oficiales como Fiscal delegado de la Oficina del Fiscal Especial Independiente tiene sobre sus hombros la responsabilidad ineludible de establecer la culpabilidad más allá de duda razonable en los casos que se le refieren.
“Si bien pudiera concluirse que una lectura superficial del texto de la ley que crea el Fiscal Especial Independiente no reconoce el conflicto planteado por el Minis-terio Público, sin embargo, un examen más cuidadoso del estatuto, de sus propósitos e intereses sociales que le animan; y, tomando en consideración los cánones de ética profesional que proscriben aún la apariencia de conducta impropia por los abogados, nos convencen el planteamiento del Ministerio Público.
“En su consecuencia, se ordena al abogado Reinaldo Arroyo que se abstenga de participar como abogado en este caso.
“Nuestra Resolución en forma alguna pone en duda la capacidad ética y profe-sional del licenciado Arroyo, cuyas ejecutorias como fiscal conocemos, por haber par-ticipado en varios casos ante este juez. Los intereses del acusado quedan protegidos por la representación que ostenta en el juicio el Lie.'Víctor Miguel Casals, quien lo ha representado desde la vista preliminar y ha comparecido en todas las etapas de los procedimientos.
“Los hechos de este caso, según la acusación, ocurrieron en junio de 1991 y la acusación se presentó en febrero de 1992. No es hasta el 12 de mayo pasado, que posterior al señalamiento del juicio, el licenciado Arroyo se incorpora a la Defensa.
“El juicio puede muy bien continuar mañana miércoles 17 de junio de 1992, a las 2:00 de la tarde, sin perjuicio de los derechos del acusado.” A.O., págs. 22-23.


 Por el Pueblo declararon Erick Hernández Navarro —agente investigador del Negociado de Investigaciones Especiales (en adelante N.I.E.)— Francisco Sal-gado (Piquín), el agente del N.I.E. Rafael Fax, la Sra. Ada Guevara ■ — Directora de Personal de la Administración de Reglamentos y Permisos (en adelante A.R.Pe.)— el Ing. Juan De Jesús, Director de la Oficina Regional de Bayamón de A.R.Pb., y la Sra. Nydia Arroyo Fuentes, Secretaria del N.I.E.
Por la defensa declararon Israel J. Rivera Cruz, compañero de oficina del acu-sado y Ministro Evangélico. Éste, al igual que la estipulación de las declaraciones de los testigos Ana María Elias y Cándido Reyes, fue en torno a la buena reputación del acusado.


 Dispone:
“Todo funcionario o empleado público, o jurado, o árbitro, o cualquier persona autorizada en ley para oír o resolver alguna cuestión o controversia, que solicite o reciba, directamente o por persona intermedia, para sí o para un tercero, dinero o cualquier benefiéio, o aceptarse una proposición en tal sentido, por realizar un acto regular de su cargo o función, será sancionado con pena de reclusión por un término fijo de nueve (9) años. De mediar circunstancias agravantes, la pena fija establecida podrá ser aumentada hasta un máximo, de quince (15) años; de mediar circunstan-cias atenuantes, podrá ser reducida hasta un mínimo de seis (6) años.” (Énfasis suplido.) 34 L.P.R.A. see. 4360.


 En su orden jerárquico, las fuentes de derecho son la Constitución, las leyes, las reglas y los reglamentos aprobados y promulgados por los organismos públicos, y las ordenanzas municipales.